 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00078-JAD-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.                                               ECF No. 81
 6
     DAVID REYES ZEPEDA,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for   Monday, December 30, 2019 at 9:30 a.m., be vacated and continued to

12   January 13, 2020, at
     ________________   atthe
                           thehour
                               hourofof___:___
                                        9:30 a.m.
                                               __.m.; or to a time and date convenient to the court.
          DATED
           DATEDthis
                   this 27th  dayofofDecember,
                        ___ day       December,   2019.
                                               2019.
13
14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
